Citation Nr: 1125669	
Decision Date: 07/07/11    Archive Date: 07/15/11

DOCKET NO.  06-08 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from December 1962 to December 1964.

This appeal to the Board of Veterans' Appeals (Board) arose from June 2005 and September 2005 rating decisions in which the RO, inter alia, denied service connection for bilateral hearing loss and for tinnitus, respectively.  In June 2005 and October 2005, the Veteran filed notices of disagreement (NODs).  A statement of the case (SOC) for both issues was issued in January 2006, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in February 2006.

In September 2006, the Veteran testified during a hearing before a Decision Review Officer (DRO) at the RO; a transcript of that hearing is of record.  The RO subsequently continued denial of the Veteran's claims in a March 2007 supplemental statement of the case (SSOC).

In May 2010, the Board remanded the  claims on appeal to the RO, via the Appeals Management Center (AMC) in Washington, DC, for development.  After completing the requested action, the AMC continued to deny the claims (as reflected in an April 2011 supplemental SOC (SSOC)) and returned these matters to the Board for further appellate consideration.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each  claim on appeal  have been accomplished.

2.  The Veteran's assertions of noise exposure in service are deemed credible and consistent with the circumstances of his established service.

3.  Although the Veteran currently has hearing loss in each ear to an extent recognized as a disability for VA purposes, and likely in-service noise exposure, there is no evidence of hearing loss for decades after service, and the only competent, probative opinion to address the question of whether there exists a medical nexus between in-service noise exposure and the Veteran's current bilateral hearing loss weighs against the claim.

4.  There is no credible evidence of tinnitus during service and continuing thereafter, tinnitus was not medically documented until years after service, and the only competent, probative  opinion on the question of whether there exists a medical nexus between the Veteran's current tinnitus and service weighs against the claim.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2010).

2.  The criteria for service connection for tinnitus are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in 
her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO, to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, January and July 2005 pre-rating letters provided notice to the Veteran explaining what information and evidence was needed to substantiate the claims for service connection, as well as what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  The June and September 2005 RO rating decisions reflect the initial adjudication of the claims after issuance of the January and July 2005 letters.  

Post rating, March 2006 and June 2010 letters provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  After issuance of the June 2010 letter, and opportunity for the Veteran to respond, the April 2011 supplemental SOC (SSOC) reflects readjudication of the claims.  Hence, the Veteran is not shown to be prejudiced by the timing of this notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the claims on appeal.  Pertinent medical evidence associated with the claims file consists of service, VA and private treatment records and the report of July 2010 VA examination.  Also of record and considered in connection with the appeal is the transcript of the September 2006 DRO hearing along with various written statements provided by the Veteran and by the representative, on his behalf..  The Board also finds that no additional RO action to further develop the record in connection with either  claim is warranted.

The Board acknowledges that, in the May 2010 remand, the Board instructed that an ear, nose and throat (ENT) physician provide a medical opinion as to the relationship, if any, between in-service noise exposure and current hearing loss and tinnitus; in this case, however, the actual opinion was provided by an audiologist.  Nonetheless, the Board's prior instructions have been substantially complied with as the examiner, an audiologist, performed the requested review and offered an opinion about  disorders within his  area of expertise.  The United States Court of Appeals for Veterans Claims has held that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."   D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination "more than substantially complied with the Board's remand order").  Under these circumstances, a remand to have an ENT physician opine as to the etiology of the Veteran's hearing loss and tinnitus would impose unnecessary additional burdens on adjudication resources, with no benefit flowing to the Veteran, and is, thus, unnecessary.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through notice of the RO/AMC, the Veteran has been notified and made aware of the evidence needed to substantiate the claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with either  claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matters on appeal,  at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Such a determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Specific to claims for service connection, impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; the thresholds for at least three of these frequencies are 26 or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran asserts that his exposure to loud noise during service  caused the claimed bilateral hearing loss and tinnitus.  Specifically, he asserts that in-service noise exposure while firing machine guns during artillery filed training resulted in hearing loss and tinnitus.  

At the outset, the Board notes that the Veteran's DD Form 214 (separation document) shows that his military occupational specialty was personnel specialist with the Btry A 6th Bn 10th Arty, and that he had qualified on the rifle range and obtained his sharpshooter badge.  Thus, the Board accepts the Veteran's assertion of in-service noise exposure as credible and consistent with the circumstances his established service.  See 38 U.S.C.A. § 1154.  That fact notwithstanding, the Board nonetheless finds that service connection for either of the disabilities at issue is not warranted.

Service treatment records reflect no complaints of diminished hearing of the ears or tinnitus, and reflect  that hearing during service and at separation was within normal limits (audiogram results were within normal limits).  

Thus, bilateral hearing loss disability was not shown during service.  The Board notes, however, that the absence of in-service evidence of hearing loss disability is not fatal to the claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability (i.e., one meeting the requirements of section 3.385, as noted above) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Likewise, competent credible evidence of tinnitus, and of a nexus between that disability and service is needed to support an award of service connection.  


A  November 2004 VA treatment record reflects the Veteran's complaint of military noise exposure from artillery and machine gun fire.  Subsequent to service he was notified that he had hearing loss by his employer (Xerox) but he could not remember when he was notified.  He also reported bilateral tinnitus more in the right ear than the left ear.  On objective examination, the diagnosis was sensorineural hearing loss, moderate to severe.  

Pursuant to the Board's remand, the Veteran was afforded a VA audiological evaluation in July 2010.  On audiometric testing, pure tone thresholds, in decibels, were as follows:




HERTZ




500
1000
2000
3000
4000
RIGHT
25
30
65
65
75
LEFT
15
15
50
60
70

Speech audiometry revealed speech recognition ability of 88 percent in the right ear and 96 percent in the left ear.  The audiologist noted that the Veteran had normal hearing bilaterally at both entrance and separation from service, confirmed by pure tone threshold findings.  Further, a post-service, 1965, employer hearing test showed hearing within normal limits (although there was a notable dip in hearing at 3000 hertz).  To that end, the audiologist explained that there were no significant threshold shifts at any of the other frequencies between the service exit hearing examination and the 1965 post service examination.  Thus it was highly unlikely that a significant threshold shift would occur at only the 3000 hertz frequency and not affect the surrounding frequencies.  The audiologist also noted that the Veteran's reported intermittent occupational and recreational noise exposure with use of hearing protection as required while on the job or target shooting.  The diagnosis was bilateral sensorineural hearing loss (right worse than left) and bilateral subjective tinnitus.

The audiologist opined that the hearing loss was less likely than not due to the Veteran's military noise exposure.  To that end, the audiologist explained that the hearing loss was not related to the Veteran's military noise exposure because the Veteran had normal hearing at his separation from service.  

With regard to the tinnitus, the audiologist opined that the tinnitus was less likely than not due to the Veteran's military noise exposure.  To that end, the audiologist explained tinnitus was a symptom of many ailments and was not exclusive to hearing loss or noise exposure.  The audiologist expressed that, in  this case, while the tinnitus was likely related to the Veteran's hearing loss, it was unlikely due to military noise exposure because the Veteran's hearing was within normal limits at separation and there was neither a documented complaint of tinnitus during service nor a specific incident related to the onset of tinnitus.  

The above-cited evidence reflects that the Veteran currently has  hearing loss in each ear to an extent recognized as a disability for VA purposes, as defined by to 38 U.S.C.A. § 3.385, and tinnitus.  However, despite the presence of current disability, and the credible evidence of in-service noise exposure (discussed above), each claim  must, nonetheless, be denied on the basis of medical nexus.

Here, the first documented evidence of hearing loss disability and tinnitus was approximately 40 years after active military service.  The Board points out that the passage of many years between discharge from active service and the objective documentation of a claimed disability is a factor that tends to weigh against a claim for service connection..  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

The Board acknowledges that a layperson, such as the Veteran, is competent to assert that he has ringing in ears, or tinnitus, and is also competent to report a continuity of symptomatology.  See Charles v. Principi, 16 Vet. App. 370 (2002)).  Here, however, the Board finds that the Veteran's statements that he has experienced continual tinnitus since discharge from service-advanced in connection with his claims for monetary benefits-are not credible.  In this regard, the Board points out that the Veteran did not make any complaints of tinnitus during service or at any other point complain of continuity since.  Moreover, as reflected in a January 1965 private treatment record, the Veteran specifically denied having "head noises."  


Furthermore, the only competent opinion to address  the question of whether there exists a medical nexus between each disability for which service connection is sought and service weighs against each claim.  The Board accepts the opinions provided by the July 2010 audiologist as probative evidence on the medical nexus questions, based as they were upon full consideration of the Veteran's documented history and assertions-to include the current assertion of tinnitus in and since service-and supported by clear rationale.  See, e.g., Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) and Guerreri v. Brown, 4 Vet. App. 467, 470-471 (1993) (the credibility and weight to be attached to medical opinions are within the province of the Board).  Significantly, neither the Veteran nor his representative has presented or identified a contrary competent opinion that, in fact, supports either claim. 

Finally, as for any direct assertions by the Veteran and/or his representative that there exists a medical relationship between current bilateral hearing loss or  tinnitus and service, the Board finds that such assertions provide no basis for allowance of either  claim.  As indicated above, the matter of medical nexus upon which each  claim turns is a matter within the province of trained professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As neither the Veteran nor his representative is shown to be other than a layperson without appropriate training and expertise, neither is competent to render a probative (persuasive) opinion on such a matter.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  Hence, the lay assertions in this regard have no probative value.

For all the foregoing reasons, the Board finds that the claims for service connection for bilateral hearing loss and for tinnitus must be denied.  In reaching the conclusion to deny each claim,  the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against each claim,, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
JACQUELINE E, MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


